ALOK AHUJA, Judge.
I concur in the majority opinion to the extent it recognizes that all of the issues in this case are moot in light of the Public Service Commission’s January 2013 approval of tariffs for KCP & L which supersede the tariffs at issue in this appeal. As the majority explains, because of the Commission’s approval of the superseding tariffs, and because no party sought to stay the effectiveness of the tariffs authorized in 2011, this Court cannot provide the parties with any meaningful relief with respect to the 2011 order. Quite simply, the appeal is moot because a decision by this Court would have no real-world impact whatsoever.
*171I also concur in the majority opinion to the extent that it declines to address issues concerning the valuation of KCP & L’s interest in the Crossroads generating facility, the proper treatment of KCP & L’s accumulated deferred income tax (“ADIT”) associated with the Crossroads facility, and the Commission’s establishment of accelerated effective dates for certain of KCP & L’s tariff filings.
I dissent, however, from the majority’s decision to address the merits of the other issues raised by the parties, despite their acknowledged mootness. In my view, none of the issues presented in this moot appeal justify resolution, because those issues are fact- and record-specific, and do not present novel legal questions of relevance beyond the circumstances of this case; to the extent these issues will ever recur, they will arise on a different factual record, and will not evade appellate review in future proceedings.
At the outset, I emphasize that my disagreement with the majority opinion concerns only the procedural issue of the jus-ticiability of this appeal; I do not disagree with the majority opinion’s substantive resolution of the issues it decides. But for the mootness issue, I would fully concur in the majority opinion without hesitation.
Analysis
As we explained in Public Service Commission v. Missouri Gas Energy, 388 S.W.3d 221 (Mo.App. W.D.2012), we will decide an issue presented on appeal, even if it is moot, “when it is demonstrated that the case in question presents an issue that (1) is of general public interest; (2) will recur; and (3) will evade appellate review in future live controversies.” Id. at 229 (citations and internal quotation marks omitted). “We will exercise this discretionary jurisdiction if there is some legal principle at stake not previously ruled as to which a judicial declaration can and should be made for future guidance.” Id. (citations and internal quotation marks omitted). The issues presented in this appeal do not meet these standards.
1. Most of the issues the majority decides are dependent on the particular facts of, and record in, this case. Because the issues are so fact-specific, the majority opinion announces no “legal principle ... not previously ruled,” and will not provide meaningful precedent for future cases; the issues are therefore not “of general public interest.” Id.
For example, the PSC’s decision to prohibit KCP & L from recovering the costs of transmission of electricity from the Crossroads facility, despite its determination that KCP & L’s acquisition of an interest in Crossroads was otherwise prudent, is a highly fact-dependent question. Resolution of the question depends on, among other things: the distance between Crossroads and KCP & L’s service area, and the transmission infrastructure available to transport electricity from one to the other; the amount of KCP & L’s transmission costs; the difference between the cost of generating electricity in Mississippi and in Missouri (which may offset in whole or in part the increased transmission expense); KCP & L’s cost to acquire its interest in the Crossroads facility; and the alternatives available to KCP & L to supply the same electricity needs.
The only legal principles at stake in connection with the transmission-cost issue are: that Commission decisions must be supported by sufficient competent evidence on the record as a whole; that the Commission must make sufficiently detailed factual findings to support its decisions and enable meaningful appellate review; and that the Commission must set utility rates at a level that is just and reasonable. But those are commonplace *172legal principles, which we have recited in countless cases. Moreover, the majority opinion does not announce those principles; it merely applies them to the specific factual circumstances involved here. There is no pressing need for this Court to issue yet another decision applying these well-established principles.
The Commission’s refusal to permit KCP & L to recover its interstate transmission costs, despite the fact that those costs are regulated by the Federal Energy Regulatory Commission (“FERC”), does present a purely legal issue, on which no Missouri caselaw currently exists. Even this issue does not require decision in this moot appeal, however. First, decision of the FERC preemption issue may be unnecessary, depending upon whether the Commission’s decision to disallow recovery of transmission costs was supported by the record evidence. Moreover, as I explain below, the FERC preemption issue is very likely to arise again in a future, live controversy, in which it would not evade review.
AG Processing has attempted to characterize the issues it raises, concerning the rates set by the Commission for the L & P rate district, as issues of broad legal significance concerning the power of the Commission to establish rates higher than those requested by a utility. But the issue presented in this case is in fact far narrower. Ratepayers in the L & P district were notified of the aggregate rate increase KCP & L sought, as well as the portion of that rate increase KCP & L proposed to extract from L & P ratepayers. And, as the majority explains, the Commission’s decision does not award KCP & L more than it asked for: to the contrary, the Commission awarded KCP & L a total rate increase far below the aggregate increase that it sought. The Commission did, however, re-allocate some of KCP & L’s proposed rate increase to the L & P rate district, based on the Commission’s determination that, on the facts of this case, L & P ratepayers should shoulder a greater share of the costs of the latan generating plant than KCP & L had proposed. This is, once again, a highly fact-specific issue. Moreover, given that KCP <& L is now aware of the allocation of Iatan-related costs which the Commission deems appropriate, this issue (where KCP & L proposes one allocation of such costs, and the Commission adopts another) is unlikely to recur, even with respect to KCP & L.1
An additional factor counsels against deciding the transmission-cost issue here. The PSC has informed us that additional evidence related to the issue was presented to the Commission in the proceedings which resulted in the January 2013 Report and Order, and the 2018 order itself makes additional factual findings concerning the issue, beyond the findings contained in the 2011 order we review in this appeal. Although the transmission-cost issue raised in this appeal, and the issue that will be raised in the appeals of the 2013 order, may be similar, the resolution of the issue in the later appeal will necessarily depend on the evidence contained in the record of the proceedings which resulted in the 2013 order, and on the findings the Commission made in the 2013 order. Given a different record, and different findings, a decision *173concerning the transmission-cost, issue in this moot appeal may be of only limited relevance to the resolution of the same or similar issues in the appeals of the 2013 order.
State ex rel. Missouri Public Service Co. v. Fraas, 627 S.W.2d 882 (Mo.App. W.D.1981), is perhaps the leading case applying mootness principles to Commission proceedings. Fraas holds that it may be appropriate to decide questions which have been mooted by the Commission’s adoption of superseding tariffs, where those questions present recurrent legal issues of general public interest. Id. at 885. Fraas emphasizes, however, that “[i]f the matter in dispute is simply a question of fact dependent upon the evidence in the particular case, there is no necessity for a declaration of legal principle such as to call the exception into play.” Id. Fraas itself refused to decide a majority of the issues presented, finding that the issues were “peculiar to this case, with the ruling being confined to the particular facts here.” Id. at 890; see also, e.g., State ex rel. Pub. Counsel v. Pub. Serv. Comm’n, 328 S.W.3d 347, 353 (Mo.App. W.D.2010). The same could be said in this case: the issues the majority decides are “question[s] of fact dependent upon the evidence in th[is] particular case,” which have significance “confined to the particular facts here.”2 We should follow Fraas’ lead, and refuse to consider any of the questions presented.
I recognize that in State ex rel. Praxair, Inc. v. Public Service Commission, 328 S.W.3d 329 (Mo.App. W.D.2010), we suggested that issues “regarding the cost at which retail electric services are provided to the public at large in certain portions of Missouri” were “inherently ‘of general public interest’ ” within the meaning of the exception to the mootness doctrine. Id. at 335. Of course, the fact that issues raised in a utility ratemaking case may be of “general public interest” cannot alone justify deciding those issues in a moot case: the issues must also be recurrent, and it must be likely that the issues will evade appellate review in future proceedings, when they recur. But I also question whether the statement in Praxair can be taken literally: I fail to see how an issue decided in a prior ratemaking proceeding is of “general public interest” where the rates approved in that proceeding are no longer in effect, and where no relief is available with respect to the past period during which those rates were in effect. At that point, it seems to me, the issue is of only academic or historical interest, unless it presents a legal question on which a decision will have precedential value in future cases. Even if a particular issue may have been of “general public interest” when it actually affected the prices ratepayers paid, it ceases to be of “general public interest” when it has no real-world effects, without some indication that a decision of the issue will materially affect future proceedings.
2. Quite apart from the fact-specific nature of the issues presented here, decision of the issues is also unjustified because, to the extent similar issues recur in the future, those issues will not evade appellate review.
*174Issues concerning the rates KCP & L may charge, and specifically how those rates should be influenced by KCP & L’s acquisition of an interest in the Crossroads plant, are presented in multiple other appeals currently pending before this Court. Besides this appeal, some of the appellants have also appealed from the Commission’s approval of the tariffs KCP & L submitted to comply with the 2011 order (No. WD75437); and multiple appeals have been filed from the Commission’s January 2013 Report and Order concerning KCP & L’s subsequent rate requests (Nos. WD76164, WD76166). A review of the 2013 Report and Order reflects that it decided issues concerning the valuation of the Crossroads facility, KCP & L’s right to recover the costs of transmitting electricity from the Crossroads facility, and the appropriate amount of ADIT KCP & L could recognize, which are very similar to issues presented here. In addition, as the majority notes, the Office of Public Counsel has raised issues concerning the Commission’s establishment of accelerated effective dates for compliance tariffs implementing the 2013 Report and Order in a petition for extraordinary writ (No. WD76079); this Court issued a preliminary writ of mandamus in that case on March 13, 2013, and set the matter for full briefing. There may well be other proceedings pending in fills Court which concern the same underlying factual circumstances.
To the extent issues similar to those involved here are raised in any of these other proceedings, the issues will not evade appellate review in those other cases. In the mandamus proceeding, we have stayed the effectiveness of the challenged Commission order; issues concerning its validity will therefore not become moot. Moreover, the PSC orders which are challenged in the other appeals were issued after July 1, 2011. Those orders are accordingly subject to § 386.520.2, RSMo Cum.Supp.2012, which authorizes the Commission to adjust prospective rates where a judicial decision determines that the rates the Commission previously approved were unlawful or unreasonable. Therefore, it appears that, even if no party sought a stay of the Commission’s later orders, and those orders were then superseded by yet further Commission orders, the issues would not be mooted, because a judicial decision concerning the lawfulness of the superseded tariffs could have real consequences in light of the rate-adjustment authority provided by § 386.520.2, RSMo Cum.Supp.2012. The fact that the issues will not evade review in future proceedings provides yet another reason for this Court to decline to address these issues now.3
*175Conclusion
This Court is not, and should not be, in the business of issuing advisory opinions which will have no immediate impact, and which will have no (or at best limited) precedential value in future cases. Our reluctance to decide moot questions should only be heightened when the issues presented are capable of being presented, and decided, in a future live controversy. Because I believe the majority opinion disregards these principles by deciding the merits of any of the issues presented in this appeal, I respectfully dissent in part.

. I also find it significant that the principal legal authority on which AG Processing relies is an unappealed 1974 decision of the Jackson County Circuit Court. It may be that AG Processing was unable to cite more recent authority, or authority from a higher court, because the approach the PSC has taken in this case is contrary to the accepted understanding of the law in the intervening thirty-nine years; but it seems just as likely that the issue is simply not recurrent, nor of general public interest.


. The highly fact-specific issues raised in this appeal can be contrasted with the stark legal issue presented in Missouri Gas Energy: "the ability of the Commission to allow a utility company to include an exculpatory clause in a tariff that immunizes the company from liability for any personal injury or property damage caused by the company's negligence occurring on the customer’s property and gas utilization equipment.” 388 S.W.3d at 229. Resolution of that legal issue, even in an appeal in which the issue was technically moot, could have far-reaching significance in future proceedings, including proceedings involving other utilities. The same cannot be said here.


. In Praxair, we suggested that this Court was justified in considering moot questions where the same, or similar, issues were being raised in appeals challenging Commission orders approving subsequent tariffs. 328 S.W.3d at 335. But in Praxair, the Court was concerned that the issues presented would "continually evade review,” as tariffs challenged injudicial review proceedings were repeatedly superseded by later tariffs. Id. By virtue of § 386.520.2, RSMo Cum.Supp.2012, that sort of infinite regress is no longer an issue. I recognize that some decisions have suggested that the prohibition on retroactive ratemak-ing, or the prohibition on adjusting future utility rates to reflect prior over- or under-collections, may have constitutional underpinnings. See, e.g., State ex rel. Pub. Counsel v. Pub. Serv. Comm’n, 328 S.W.3d 347, 352 (Mo.App. W.D.2010) (quoting Lightfoot v. City of Springfield, 361 Mo. 659, 236 S.W.2d 348, 354 (1951)); State ex rel. City of Joplin v. Pub. Serv. Comm'n, 186 S.W.3d 290, 299 & n. 8 (Mo.App. W.D.2005). If that suggestion is accurate, there may be an argument that § 386.520.2, RSMo Cum.Supp.2012, is unconstitutional. Statutes are presumed to be constitutional until the contrary is shown, however, see, e.g., Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348, 350-51 (Mo. banc 2013); I therefore disregard any *175potential constitutional infirmities of § 386.520.2 for present purposes.